Citation Nr: 1029759	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  05-32 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of a head trauma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions dated in January 2004 and July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Veteran and his spouse provided testimony at a hearing before 
the undersigned Veterans Law Judge (VLJ) in March 2010.  A 
transcript of this hearing has been associated with the Veteran's 
VA claims folder.

This case was previously before the Board in November 2008 and 
November 2009, at which time the claim was remanded for 
additional evidentiary development, to include compliance with 
the Veteran's hearing request.  As already noted, the Veteran 
testified at a March 2010 Board hearing.  However, as detailed 
below, other development directed by the prior remand has not 
been completed.  Consequently, the appeal must be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, as detailed below, the Board had 
previously determined that further development was necessary in 
order to comply with the duty to assist.  However, this 
development has not, as yet, been completed.

In November 2008, the Board remanded this case, in part, to 
schedule the Veteran for a VA traumatic brain injury examination.  
The examining physician was requested to determine whether the 
Veteran has a traumatic brain injury from a motor vehicle 
accident in 1981.  The examining physician was also requested to 
attempt to separate the Veteran's residual symptoms of traumatic 
brain injury that were incurred from the 1981 motor vehicle 
accident from any residual symptoms that were incurred from a 
motor vehicle accident in 1995.

The Veteran was afforded a VA examination in March 2009, and the 
examiner determined that, based upon the evidence of record, she 
did not believe the Veteran suffered a traumatic brain injury 
from the 1981 motor vehicle accident.  However, the examiner 
noted that records from the 1995 accident were not included in 
the claims file, except for a head CT scan.  The examiner further 
stated that, in order to give a valid and objective opinion 
regarding the nature of any head trauma resulting from the 1995 
accident, she needed to review medical records and paramedic 
reports from the actual motor vehicle accident.

As noted in the November 2009 remand, since the time of the March 
2009 VA examination, the Veteran has submitted medical records 
from the motor vehicle accident in 1995.  Therefore, in order to 
ensure substantial compliance with the orders in the November 
2008 Board remand, the Board found that an additional remand was 
necessary in order to afford the VA examiner an opportunity to 
review the medical records from the 1995 accident and provide an 
addendum to her previous report.  Consequently, the Board 
remanded this case, in part, to obtain clarification from the 
March 2009 VA examiner in light of the additional evidence.  
However, a review of the evidence assembled for the Board's 
review does not reflect this development has been completed.

The Board has already acknowledged that it also remanded the case 
in November 2009 to comply with the Veteran's hearing request, 
and this development has been completed.  As such, it appears 
that the RO proceeded with this aspect of the November 2009 
remand first, rather than the clarifying medical opinion.  
Moreover, the Board observes that the VLJ who conducted the March 
2010 hearing is not the same as the one who signed the November 
2009 remand, and that pursuant to 38 C.F.R. § 20.707 it is the 
VLJ who conducts a Board hearing on appeal must participate in 
any decision on that appeal.  Nevertheless, the Board is also 
cognizant of the fact the United States Court of Appeals for 
Veterans Claims (Court) has held that "a remand by ... the Board 
confers on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders.  We hold further that 
a remand by ... the Board imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the terms of 
the remand."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In view of the foregoing, the Board concludes that it must remand 
the case again in order to obtain the clarifying medical opinion.  
Although the Board regrets the additional delay, such action is 
necessary for compliance with the aforementioned caselaw.

The Board further notes that if the March 2009 VA examiner is 
unavailable, then the clarifying medical opinion should be 
obtained from another appropriately qualified clinician.  If a 
new examination is deemed necessary, one should be conducted.

The Board also finds that any additional medical treatment 
records that have been created since the time of the March 2009 
VA examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his purported 
brain injury residuals since March 2009.  
After securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

2.  After obtaining any additional records 
to the extent possible, the Veteran's 
claims folder should be returned to that 
the medical professional who conducted the 
March 2009 VA traumatic brain injury 
examination.  The physician should be 
requested to provide an addendum to the 
previous report which answers all questions 
that were unable to be answered at the 
March 2009 VA examination (if possible).  

In pertinent part, the examiner had been 
requested to

offer a medical opinion as to 
what extent the Veteran's current 
mental condition was incurred in 
his military service from 
September 1976 to September 1981, 
particularly from the February 
1981 motor vehicle accident.  The 
examiner should attempt to 
separate the Veteran's residuals 
of traumatic brain injury (to 
include cognitive impairment, 
personality change, and other 
related symptoms) into those 
symptoms which result from the 
1981 accident (if any), and those 
which are residuals of the 1995 
accident.  The examiner should 
explain the reasoning behind any 
opinion offered. The critical 
question is whether the Veteran 
has traumatic brain injury (TBI) 
from the 1981 accident.

The addendum should also indicate if the 
new evidence, particularly the additional 
records from the 1995 motor vehicle 
accident, changes any opinion previously 
offered in the March 2009 VA examination 
report.

A complete rationale for any opinion 
expressed should be provided.

If the March 2009 VA examiner is 
unavailable, then the requested medical 
opinion should be obtained from another 
appropriately qualified clinician.  If a 
new examination is deemed necessary, then 
one should be conducted.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the medical opinion to ensure 
that it is responsive to and in compliance 
with the directives of this remand and if 
not, the AMC/RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of the 
last SSOC in July 2009, and provides an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


